 84DECISIONSOF NATIONALLABOR RELATIONS BOARDopen and count the ballot of Anthony Tomazatis and serve upon theparties a supplemental tally of ballots.]MEMBER BEAN took no part in the consideration of the above Sup-plemental Decision and Direction.E. I. Du Pont de Nemours&Company, Inc., Construction Division,Savannah River PlantandUnited Gas, Coke and ChemicalWorkers of America,CIO.Case No. 11-CA-716. January 18,1956DECISION AND ORDEROn March 25,1955, Trial Examiner Max M. Goldman issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter the Respondent, the GeneralCounsel, and the Charging Union filed exceptions, and the Respondentand the General Counsel filed supporting briefs.'The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase,2 and hereby adopts the Trial Examiner's findings,' conclusions,and recommendations.ORDERUpon the entire record in thecase,and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, E. I. Du Pont deNemours & Company, Inc., Construction Division, Savannah RiverPlant, Aiken, South Carolina, its officers, agents,successors,and as-signs, shall :1The Respondentmoved forpermission to file a reply brief in answer to the GeneralCounsel's brief in support of exceptions.The motion is hereby granted and the Respond-ent's reply brief is hereby accepted.2 The Trial Examiner,on October12, 1954, issued an order admitting stipulation asexhibit.The Trial Examiner's failure formally to include has order in the record wasobviously an inadvertent error, and the Board,upon its ownmotion, herebyorders thatthe Trial Examiner's October12, 1954, orderbe, and it hereby is, made a formal exhibitand part ofthe recordin this case.3Through anapparent oversightthe Trial Examinermadeno formal finding that theRespondent's fire chief,assistantfire chief,lieutenants,and fire leaders were supervisors.The' Respondent's assistantfield projectmanager testifiedthat thosefobswere in theRespondent's "line of supervision,"and thereis no controversy on the positions.We find,,accordingly,that the Respondent's fire chief, assistant fire chief,lieutenants,and fire'leaderswere, at all times material herein,supervisorswithin themeaning ofthe Act.115 NLRB No. 20. E. I. DU PONT DE NEMOURS & COMPANY, INC.85.1.Cease and desist from :(a)Refusing to bargain collectively with United Gas, Coke and-Chemical Workers of America, CIO, as theexclusiverepresentative-ofall employees of the fire department at the Respondent's constructionoperations at the Savannah River project, Aiken, South Carolina, in-cluding firemen, fire-truck drivers, and inspectors, but excluding lead-ers, chief, assistant chiefs, captains,lieutenants,fire marshal, officeclericals, guards, and supervisors as defined in the Act.(b)Attempting to engagein surveillance of its employees' unionactivities, threatening to shorten its employees' job tenurefor beingactive in a labor organization, promising employees benefits for notengaging in activities in behalf of a labororganization, and threateningthe discharge of union men.(c)In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization,to formlabor organizations, to join or assist United Gas, Coke and ChemicalWorkers of America, CIO, or any otherlabor organization,to bargaincollectively through representatives of their own choosing, and toengage inconcerted activities for thepurposesof collectivebargainingor other mutual aid or protection, or to refrain from any or all of suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organizationas a condi-tion of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act : '(a)Upon request bargain collectively with United Gas, Coke andChemical Workers of America, CIO, as the exclusive representativeof all its employees in the above-described bargaining unit with respectto rates of pay, wages, hours of employment, and other conditions ofemployment, and, if an understanding is reached, embody such under-standing in a written and signed agreement.(b)Post at its facilities at Aiken, South Carolina, copies of thenotice attached hereto marked "Appendix." 4 Copies of said notice, tobe furnished by the Regional Director for the Eleventh Region, shall,after being duly signed by the Respondent's authorized representative,be posted by the Respondent immediately upon receipt thereof and bemaintained by it for a period of at least sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material. ,* In the event that this Order is enforced by adecree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant lo a Decree of the United States Court of Appeals,Enforcing an Order." 86DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify the said Regional Director for the Eleventh Region inwriting, within ten (10) days from the date of this Order, as to-thestepsthe Respondent has taken to comply herewith.MEMBER RODGERS took no part in the consideration of the above De-cision and Order.APPENDIXNOTICE TO ALL EMPLOYEES.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Re-lationsAct, as amended, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with United Gas,Coke and Chemical Workers of America, CIO, as the exclusiverepresentative of all employees of the fire department at our con-struction operations at the Savannah River project, Aiken, SouthCarolina, including firemen, fire-truck drivers, and inspectors, butexcluding leaders, chief, assistant chiefs, captains, lieutenants, firemarshal, office clericals, guards, and supervisors as defined in theAct.WE WILL NOT attemptto engagein surveillanceof our em-ployees' union activities, threaten to shorten the job tenure of ouremployees for being active in a labor organization,promise bene-fits to our employees for not engagingin activities on behalf ofa labor organization, or threaten'to discharge union men.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise*of their right to self-organiza-tion, to form labor organizations, to join or assist United Gas,Coke and Chemical Workers of America, CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all of such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.WE WILL, upon request, bargain collectively with United Gas,Coke and Chemical Workers of America, CIO, as the exclusiverepresentative of all our employees in the above-described bargain-ing unit with respect to rates of pay, wages, hours of employment,and other conditions of employment, and, if an understanding isreached, embody such understanding in a written and signedagreement.- E. I. DU PONT DE NEMOURS & COMPANY, INC.87All our employees are free to become or remain members of theabove-named Union or any other labor organization.E. I. Du PONT DE NEMOURS & COMPANY, INC.,CONSTRUCTION DIVISION, SAVANNAH RIVER PLANT,Employer.Dated----------------By---------7---------------------------(Representative)(Title)-This notice must remain posted for 60 days from the date hereof,and must-not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDER .STATEMENT OF THE CASEUpon a charge filed by the United Gas, Coke and Chemical Workers of America,CIO, herein called the Union, the General Counsel by the Regional Director forthe Eleventh Region(Winston-Salem,North Carolina)of the National Labor Rela-tions Board, hereincalled theBoard,issued his complaint dated June30, 1954,against E.I.Du Pont de Nemours&Company, Inc., Construction Division,Savan-nah River Plant,herein called the Respondent,alleging that the Respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1) and(5) and Section 2 (6) and(7) of the LaborManagement Relations Act, 1947, 61 Stat.136, herein called the Act.Copies of thecomplaint and the charge together with notice of hearing were duly served upon theRespondent and the Union.With respect to unfair labor practices,the original complaint alleged that begin-ning about August 24,1953, the Respondent refused to bargain with the Union, andthereby and by threats of discharge by Lieutenant P. L. Foster on or about January20, 1954, engaged in interference,restraint, and coercion.On the first day of thehearing, August 23, 1954,the General Counsel moved to amend the complaint toallege additional acts of interference,restraint,and coercion consisting of threatsof dischargeby Fire Chief D. L. Cliatt on March 1, 1954,promisesof benefits byLeader F. M. Mizzell on March 1,1954; promises of benefits by Fire Chief Cliatton February 1, 1954; and the urging of employees to engage in surveillance by FireChief Cliatt beginning about October 1, 1953.1No objection was raised by theRespondent and the motion was granted.The Respondent's answer as amended atthe hearing denies the commission of unfair labor practices.Pursuant to notice,a hearing was held on August 23 through 26, 1954, and onNovember 29 through December 2, 1954, at Aiken, South Carolina, before theduly designated Trial Examiner.Full opportunity to be heard,to examine andcross-examine witnesses,and to introduce evidence bearing on the issues was af-forded the parties.At the close of the testimony the General Counsel presented oralargument.Briefs were submitted by the General Counsel and the Respondent.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, a Delawarecorporation,maintains an office andplace ofbusinessat the Savannah River Plant, Aiken, South Carolina, the plant involved in theseproceedings.During the calendar year 1953, whichis -representativeof the timesmaterial to the issuesherepresented,the Respondent at this plantpurchased rawmaterials,supplies, and equipmentvaluedin excessof $1,000,000, of which morethan 90 percent invalueoriginated outside the Stateof South Carolina and wasshipped tothisplant.The Respondent'soperations at the SavannahRiver Plant'The charge, alleging that the Respondent refused to bargain beginning September 23,1953, and that thereby and by "other acts and conduct" the Respondent interfered with,restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act, was filed on February 24 and served on February 26, 1954 88DECISIONSOF NATIONALLABOR RELATIONS.BOARDhave a real and substantial impact on national defense.The Trial Examiner, findsthat the Respondent is engaged in commerce within the meaning of the Act .2II.THE LABOR ORGANIZATION INVOLVEDUnited Gas, Coke and Chemical Workers of America, CIO, isa labor organizationadmitting to membership employees of the Respondent.IH.THE UNFAIR LABOR PRACTICESA. The eventsOn June 22, 1953, after a Board-ordered election, the Union was certified 3 asthe exclusive representative under Section 9 (a) of all the employees in the follow-ing unit which the Board has found to be appropriate within the meaning of Sec-tion 9(b) of the Act:All employees of the fire department at the Respondent's construction opera-tions at the Savannah River project, Aiken, South Carolina, includingfiremen,fire-truck drivers, and inspectors, but excluding leaders, chief,assistantchiefs,captains,lieutenants,firemarshal,office clericals,guards, and supervisorsas defined in the Act.A few days before the election, which was conducted in March 1953, the Respondentwrote each of its employees advising them to vote against both of the two labor organi-zations competing for certification.Among other arguments, the letter, referring tothe men in the unit as firemen and inspectors, pointed out that their function wouldcontinue only until the construction division of the Respondent completed the plantconstruction program.Afterthe plant construction was completed,the letter stated,another division of the Respondent would take over the operation of the plant, and itdid not know what the policy of the other division would be regarding the responsibilityfor fire protection.After pointing out to the men that their employmentwas limitedto the duration of the construction program,the letter suggested that the men considerwhat union membership would get them at the conclusion of the constructionprogram, and whether other employers would look with favor toward applicants whohad shown that they preferred to deal with their Employer through such an outsideagency.In June, after the election but prior to the Board's certification, a petition datedJune 17 was circulated among the employees in the work area during working timeby men using a vehicle which had been assigned to Lieutenant Westfall, a supervisor.The petition requested the Board to set aside the election and to hold another election.When Charles W. Newton, 1 of the 2 men who circulated the petition, approached agroup of the men including Alton G. Fredericks" and Lieutenant Westfall, Newtonstated that Klett, supervisor of the patrol and fire department, or Fire Chief D. L.Cliatt had said that if the men signed the petition and got rid of the Union theymight get back pay to the date of the election.Newton stated further that Cliattwould know who did not sign the petition.Westfall, who like Fredericks read thepetition, stated that the men should sign it if they knew what was good for them.Afterthe signatures were obtained the petition was mailed to the Board, which by an orderdated July 27, 1953, denied the petition.After the Board's certification issued there was an exchange of letters between theUnion and the Respondent arranging for bargaining conferences. In themeetingswhich ensued, with some variation, the parties were represented, among others, by thefollowing: for the Union, Clyde J. Massey and Wesley W. Vanover, international rep-resentatives, and a group of employees; for the Respondent, James W. Mercke, as-sistant field project manager in charge of labor relations and his assistant, William J.Bergin, and Thomas Ewing, service superintendent.Massey and Mercke acted asprincipal spokesmen.Each of the parties made clear early in the discussions thatfinal approval of all matters negotiated rested with the membership of the Unionor with management, respectively.During the month of July the parties met threetimes,July 8, 28, and 31.Atthe first meeting the Union presented a proposed contract consisting of about 20mimeographed pages.At the second meeting the Union asked the Respondentwhether it had drawn up its proposals.The Respondent stated that it had not drawnup proposals, explaining that it did not have sufficient time to study such a lengthySee E. I.Du Pontde l entowsand Company, Inc,107 NLRB 734 and 111 NLRB 649.3 105 NLRB 710. E. I. DU PONT DE NEMOURS& COMPANY, INC:document as the Union's contract and preferred to work from the Union's proposals.The parties then undertook to go over the Union's proposals clause by clause.At the July meetings tentative agreement was reached on the followingclauses intheUnion's proposals-preamble, purpose, and recognition.At one of the Julymeetings, or at an August meeting, according to the Union, the Respondent informedthe Union of forthcoming layoffs, and pending the completion of negotiations theparties agreed upon a method for effecting reductions in force as construction pro-gressed and the number of employees in the unit decreased.Contrary to the Union'stestimony,the Respondent's version of this matter is that no agreement was reachedconcerning transfers of employees into the unit which would have the effect ofdisplacing existing employees and that no agreement on layoffs was reached pendingcompletion of negotiations.No agreement was reached during the July meetings on,among other things, union security, holidays, and layoff notices.The parties agreedto defer negotiations of economic issues, such as rates of pay, pending discussionof all other proposals.During the second meeting in July, the Respondent's principal negotiator statedthat he could not understand why employees would want a union, he felt the employeescould get everything it was possible to get without a union, he felt sure that in thefuture the men would probably be sorry they ever organized themselves into a union,and although there were many unions at the project and they had working agree-ments, none had a signed contract.This second meeting lasted 3 or 4 hours, endingat about 4 or 4:30 p. m.At the close of the meeting the Union sought to continuethe next morning.The Union also suggested that the next meeting be scheduled fora sufficient duration so that the parties could go through all the clauses of theUnion's proposals and see where they stood.The Respondent declined, explainingthat there would be a conflict with other duties of its representatives.At the final meeting in July, the Union stated that it was going to file a disputenotice with the Federal Mediation and Conciliation Service.The Respondent tookthe position that the Company was complying with the law and bargaining in goodfaith and that it was premature to conclude that a dispute existed. In the finalJuly meeing, or at this and subsequent meetings, the Respondent presented the Unionwith copies of its industrial relations plans and practices.These documents set forththe existing terms and conditions for all of the Respondent's employees with respectto such matters as life, accident, and health insurance, disability wages, pensions andretirement, vacations, layoff notices, and continuity of service.The parties conferred on four occasions in August-August 4, 7, 14, and 19.Among other matters discussed at these meetings were: vacations, seniority, veterans,handicapped employees,job posting,leaves of absence,arbitration,discharges,suspension, transfers of supervisors into the unit, safety, uniforms, managementprerogative, jury duty, voting time, and selective service.Tentative agreement wasreached on certain subjects, including vacations, handicapped employees, job posting,leaves of absence, uniforms, jury duty, voting time, and selective service.The partiesdisagreed upon the operation of a grievance procedure.The Union's proposal pro-vided for the presence of a union representative at the option of the employee atthe first step of the grievance procedure.The Respondent opposed affording theemployee an option of having a union representative at this stage, explaining that mostcomplaints had been resolved at that level.According to the Union, an agreementwas reached in principle upon its proposal, and, according to the Respondent, theCompany never agreed to this proposal.During the August meetings the parties also discussed the duration of a con-tract, job classifications, and wages.The Respondent sought a contract for a dura-tion of 1 year from the date of certification with an automatic renewal. clause.The Union sought a contract for the duration of 1 year from the date of executionof the contract with an automatic renewal clause.The Union sought a 30-day wagereopening clause; and the Respondent stated its opposition to a reopening clauseon wages, expressing the view that any agreement reached should be firm in itsentirety for the life of the contract.Concerning job classification, the Union pro-posed recognition of several classifications as shown in the Board certification withcertain rate differentials, but the Respondent insisted that there was only a singleclassification, fireman.On the matter of wages the Union proposed a 50-centhourly wage increase, a 10-cent hourly wage differential for regular drivers andradio operators, a 25-cent differential for patrol and inspection work, and otherbenefits such as shift differentials and travel allowance.The Respondent took theposition that it could not justify any change in the then current rate range scheduleestablished for firemen, and that the costs to the Government at this project shouldnot be more than the costs for similar work performed for other Governmentauthorities or industries in the area.The Union contended that rates paid firemen 90DECISIONSOF NATIONALLABOR RELATIONS BOARDat other projects of the Atomic Energy Commission, hereinafter referred to as AEC,were higher.The Respondent urged that a wage relationship with the other em-ployees at the project should be maintained and that any comparison of its wagerates with the wage rates at other projects should take into consideration the otherbenefits given by the Respondent.The Union also stated that it understood that therates paid members of the fire department in the Respondent's operations division atthe project were higher than those paid firemen in its construction division.TheRespondent replied it had no knowledge of the conditions in its operations divi-sion and that before a fair comparison could be made the relative responsibilityof the men in its two-divisions would have to be taken into consideration.TheRespondent asked that the Union present information for the Respondent's con-sideration which would support the Union's views.The Union did not present anydata to support its wage demands. In discussing wages the Respondent informed theUnion of a survey of earnings it had conducted based upon a 40-hour week at4 other, AEC plants located in the States of Tennessee, Ohio, Illinois, and Kentucky.The substance of the information told the Union during the negotiations, expressedas a percentage ratio of the average earnings of firemen to manual employees basedupon a 40-hour week, was that earnings of firemen at the Respondent's project wereabout 1 point higher than the average percentage of ratio of the other 4 AECplants, and that the highest percentage relationship at all plants between firemenand manual employees was about 6 points above the ratio at Respondent's projectand the lowest was about 14 points below the earnings at the Respondent'sproject.To present this information to the Union on a percentage basis, the Respondenthad to know the dollar figures to arrive at the percentage computations. It isadmitted that the dollar figures that Respondent had ascertained in its survey es-tablished that the rate paid firemen at the Respondent's project was the lowestwhen compared with the other AEC projects.These dollar figures were not pre-sented to the Union iq the discussion.At various of the meetings thus far described the Union requested the Respond-ent to submit written counterproposals which would incorporate the matters uponwhich there had been tentative agreement and offer proposals which the Respondentwould be willing to accept concerning matters upon which there was no agreement.The Respondent did not comply with these requests.Also, during the course of thesemeetings the Union stated that a dispute existed, naming as principal subjects ofdispute, arbitration and union security, and that the Union had already notified theFederal Conciliation Service so that the necessary waiting period would run mean-while.The FederalConciliation Service arranged for a meeting on September 23 andone of its conciliators was present in addition to the usual groups.At this and/orthemeetings which followed, a conciliator of the South Carolina Department ofLabor was also present.At the suggestion of a conciliator various provisions ofthe Union's proposed contract were reviewed and each of the parties stated its posi-tion.The Union suggested that a dispute existed, that it did not appear that theparties were going to reach an agreement,and that the matter should be referredto the Atomic Energy labor relations panel.The conciliator declined the Union'ssuggestion, explaining that a sufficient opportunity for conciliation had not beengiven the matter.Itwas agreed by the parties that the conciliator would arrangefor the next meeting when he would be requested to do so by the Union. Theparties did not meet again until January19, 1954.Meanwhile certain other eventsof importance occurred.Beginning in September 1953, the Respondent through Fire Chief Cliatt andChief Hewitt engaged in certain conduct regarding the Union.The first eventoccurred when Hewitt came to Wendel P. Baston, who had signed a membershipcard prior to the election and had paid dues for a membership card in the Union,and asked Baston if he had joined the Union. Baston replied he had not joined theUnion.Hewitt stated that he understood that union membership cards were beingissued for the payment of dues, and Baston replied that he thought that that wasso and that he did not have a card. Baston explained that he thought the Unionwas whipped and he saw no point of putting any more money into the Union.Hewittthen told Baston to get a card and that he, Hewitt, and Cliatt would see to it thatBaston would not lose anything.A few days later Hewitt told Baston to go toCliatt's office and when Baston went there Cliatt asked Baston whether he hada union card.Baston replied that he had a card and upon Cliatt's request showedit to Cliatt.Thereupon Cliatt gave Baston $2.25 and told Baston to go to the meet-ing, find out all he could, and then report back.Cliatt also told Baston to try todissuade the men from the Union.Thereafter from time to time until sometimebefore Baston's termination in February 1954 Cliatt asked Baston if he had been to E. I. DU PONT DE NEMOURS & COMPANY, INC.91union meetings and when the meetings were scheduled.Baston did not informCliatt of the Union's affairs and at one time told Cliatt that these matters wereconsidered secret?-In December, the Respondent granted the employees in the unit (except for oneemployee who was terminated shortly thereafter) a wage increase amounting toabout 10 percent or about $6 a week.According to the Respondent, the increasescame about when it decided in the middle or latter part of November to reinstitutea merit increase system which it had suspended prior to the Board election.Further,according to the Respondent, it had a practice of not granting wage increases whenemployees showed an interest in seeking a bargaining representative. In effectuatingthe December increases, because of the amount of work entailed in processing thematter, the Respondent divided the staff of employees into three groups in accord-ance with seniority.The first of these groups was informed of the increase on De-cember 7, and the other two groups were informed of the increase on December 14and 21. The Respondent instructed its supervisors to inform each of the employeesindividually of his increase.Employee Wasson, who was on the union bargainingcommittee, was, in accordance with seniority, in the first group of employees to re-ceive an increase.When Chief Drane informed Fredericks, who was also a memberof the union bargaining committee, of the wage increase, they were alone.Dranetold Fredericks that inasmuch as the Respondent had not heard anything from theUnion and the negotiation meetings had been discontinued, the Respondent haddecided to give the men a wage increase on its own because it believed the men de-served it.Drane continued that it was not much of an increase but it was more thanthe Union had done for them, and that Fredericks should not discuss the increasewith anyone else as it might cause friction.When Assistant Chief Evans informedJulius F. Gaskins, who also appeared at the bargaining conferences as a member ofthe Union's committee, of his increase, they too were alone.Evans told Gaskinsthat the Union had abandoned the employees, that the Respondent felt the mendeserved an increase and wanted to help them, that it was the Respondent who wasgiving them a raise and the Union had nothing to do with it, and that he should nottell anyone else about the increase.On the way to work one day in January 1954, prior to the meeting of January 19,Charles N. James, a member of the Union's negotiating committee, James' imme-diate supervisor, Lieutenant Foster, and employee E. Bush, who were all membersof the same car pool, engaged in a conversation about James' making trips to Aikenwhere bargaining conferences were held.The conversation started outside the fencein the parking lot and was completed inside the fence. James, who had a friendlyrelationship with Foster and who with Bush shortly thereafter made a note of theincident, complained in this conversation about his back hurting.Foster statedthat something else would be hurting if James kept making trips to Aiken and that ifthose trips continued it would shorten his job at the project. James, who asked forand was never refused permission by Foster before or after this event to' attend thenegotiatingmeetings at Aiken, had not asked Foster for permission to leave theproject for any other purpose.There are other events which began before the next negotiation meeting.Thefirst event occurred in January when Fire Leader Frank M. Mizzell approached Fred-ericks and told Fredericks that he, Mizzell, had talked to Chief Cliatt and that Cliattthought Fredericks was a good man and would like to see Fredericks get into the op-erations division.Fredericks, who had sought unsuccessfully to get into the opera-tions division and had talked with Cliatt on several occasions earlier about gettinginto operations, pointed out that he had made efforts to obtain a transfer.Mizzellstated that he would talk to Cliatt at his next opportunity.Thereafter Mizzell re-ported to Fredericks that Cliatt had stated that some of his men were on the Union'snegotiating committee and that he, Cliatt, would like to get them off that committee.Mizzell stated that he felt certain that if Fredericks did not attend the other negotia-tion meetings Cliatt would make an effort to get Fredericks into operations.Abouta week later Fredericks went to see Cliatt and told Cliatt that he was planning toresign from the negotiating committee.Cliatt declared that he was glad that Fred-ericks was seeing things his, Cliatt's, way and was not fooling with the Union any-* These findings are based upon Baston's testimony.Cliatt denied that these eventsoccurred.Hewitt did not appear as a witnessAlthough the Respondent adduced certaintestimony on the subject of Baston's credibility, the Trial Examiner was favorably im-pressed with Baston as a witnessCliatt, on the other hand, did not make such an im-pressionThere was no showing that Hewitt, who was no longer employed by the Re-spondent,was unavailable to testify.Other of Cliatt's denials concerning events dis-cussed hereafter are also not credited.I 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore.Fredericks explained that he was doing what was best for his family andthat he wanted a permanent job.Although Cliatt at first stated that there was noth-ing he could do to get the men into operations Cliatt thereafter stated that he hadgotten other men into operations and placed a call to operations on Fredericks' be-half.Shortly thereafter Fredericks for the first time obtainedan interview inoperations .5Sometime in February, Chief Cliatt approached Fredericks to get Fredericks todissuade James and Wasson from attending the March negotiation meetings, ex-plaining that Lieutenant Foster had already talked to James and Wasson and thatFoster could not do anything with them.Fredericks explained to Cliatt that bothWasson and James were strong union men and that he did not think he could help.Cliatt thereupon declared that he had ways of getting rid of men of that type.6Returning to the bargaining conferences, as already noted, the partiesmet nexton January 19.The Union asked how the Respondent could explain the recentwage increase when during the course of negotiations the Respondent's consistentposition had been that no increase in wages was justified.The Respondent statedthat the increases given were merit increases and gave the Union a copy of adocument entitled "Weekly Rate Salary Range-40 Hour Week." The documentshowed the date ofissuanceas October 1, 1952, established the meritrange aftertraining as $65.85 to $75 with a control point at $72.15, and provided for meritincreases from 5 to 10 percent after 6 months of service.The Union asked if theyardstick for merit increases was length of service, and the Respondent's chief nego-tiator's reply was that it could be.The Union also asked if the yardstick wasincreased ability, and the same individual's reply to this question also was that itcould be.The Union was informed upon its inquiry that almost all of the employeeshad received about a 10-percent increase?The Union, according to its version,requested, and the Respondent undertook to produce for the next negotiation meet-ing, alist showing as to each of the employees in the unit the date of hiring, thepresent rate of pay, and date and amount of last increase.According to the Re-spondent's version, the Union only asked the Respondent to furnish data as to thenumber of employees in each classification and the rate for that classification.The parties also discussed, at the January 19 meeting, recent reductionsin force.The Union contended that in contravention of their prioragreementemployees out-side the unit had been transferred into the unit and employees who had been in theunit were then laid off.The Respondent replied that the agreement which hadbeen reached in July or August applied to the original layoff only.Except for thegeneral statement, in July or August, that there would be layoffs in the future,' theRespondent had not given the Union specific notice of the most recent layoffs.During the course of the variousmeetingsthe Union had asked the Respondent toproduce written counterproposals, which the Respondent had declined to do.Atthismeetingthe Respondent first undertook to submit such proposals.The partiesmet againon February 5.At this time the Respondent presented theUnion with documents concerning the wage increase matter.The document showedonly the names of employees in the unit and that each employee had anearningsrate of $72 for a 40-hour weekas ofJanuary 26.The Union contended that theRespondent had not fulfilled the undertaking to furnish information which it hadmade at the last meeting, and the Respondent insisted that it had only undertaken tosupply the information it had presented.The Union at thismeetingthereafter statedin writing the information it sought as to the employees then in the unit,in substance,as follows: (1) The date of hire, (2) the length of service, (3) a copy of work5 These findings are based upon the testimony of Fredericks who impressed the TrialExaminer as a credible witness.Mizzell, who denied that these events occurred, did notmake a favorable impression as a witness.His denials here and in other respects are notcredited.The Respondent showed that 25 men were transferred from the constructionto the operations division between March 1, 1953, and November 12, 1954, and that aknown union man was among those who were so transferredCliatt's testimony is to theeffect that Fredericks stated that he had resigned from the Union and that he requestedaid to obtain a transfer to operationsCliatt explained that he tried to help Fredericksobtain the transfer as he did with respect to the other men who had made such a request.6 Cliatt denied making this remark7 This finding, as to the information as to the approximate amount of increase, is basedupon Ewing's credible testimony.Although Massey impressed the Trial Examiner as areliable witness, in this instance, it is believed that Ewing's testimony which differs fromMassey's version is the more accurateThe Union knew from the representation proceed-ing in December 1952, that the rate for firemen and inspectors after a 90-day trainingperiod was $65 85 for a 40-hour week E. I. DU PONT DE NEMOURS & COMPANY, INC. ^-93schedule then in effect,(4) a copy of the job descriptionfor firemen,(5) the currentrate ranges,and (6)the date onwhich eachemployee received his last wage increaseand the amount.The Unionalso asked that this data be submitted to it prior tothe next meetingso that it could study thematerial.The Respondent declined todo so.At thismeetingof February 5, the Unionagain asked the Respondent to makecomplete written counterproposals.The Respondentstated thatitwas not sub-mitting a complete contract proposal inasmuch as there were so many areas ofdisagreement it was obvious that agreement could not be reached upon these mattersand no useful purposewould be served thereby.The Respondentdid submit writtenproposals in the following respects:(1) A provision that the Union wouldundertakenot to intimidate any employee with respect to his right toworkor union member-ship,and that there would be no solicitation of employees,for membership or dueson the Respondent's time;(2) a provision relating toseniority;(3) a wage provisionwith arange after90 daysof employmentor $65.85 to $75and essentially the samemerit increase procedure as existed;(4) a provision suspending such parts of thecontract as might be declared to be illegal;(5) a management prerogative clause;(6) a provision that management have the right to promote employees in the unitto positions outside the unit;(7) a provisionthat thedocumentconstituted theentire agreement between the parties;(8) a provision that union membership notbe a condition of employment;and (9)a provisionto the effect that theRespondent'sindustrial plans and practicessubject toexisting management interpretations and tosuch modifications as the Respondent mightadoptin its plants generally,which relateto such matters as life, accident,and health insurance,pensions and retirement,disabilitywages, vacations,layoffnotices, andcontinuityof service,apply to em-ployees in the unit so long asthey were applicable to any other plantof the Re-spondent'splants.The Unionthenasked theRespondentif it wouldsubmit acompleteproposalcovering allmattersitwouldaccept as a contract.The Respond-ent repliedthat it did not have sucha proposaland stated that the Unionwas puttingtoo much burdenuponit.The Uniondisagreedthat therequest was too burden-some in viewof theRespondent's size.The Union rejected the Respondent'swrittenwage proposal.It also rejected Re-spondent's industrial plans and practices proposal unless theRespondent would bewilling to makethoseconditionsirrevocable for thedurationof the contract.Con-cerningthe duration of the contract,the partiescontinued to hold their respectiveviews,the Respondentinsistingthat thedurationbe for 1 yearfrom certification,and theUnion that it be for 1 year from thedate of signing.The same situation pre-vailed concerning a grievanceprocedure, with the Unioninsisting that the em-ployees havethe option of having a union representative present at the first stageand the Respondent taking acontrary view.The partiesmet nexton February 16.At thismeeting the Respondentfurnishedthe Union with all theinformation concerning wage increaseswhich the Union hadsoughtat the priormeeting exceptfor thedata relatingto thedate of each employee'slast increaseand the amount.The Respondenttook thepositionthat thesemattershad already been furnished in another formin a priormeeting.The Respondentasked the Union for data supportingitswage proposals and accordingto the Unionit stated that itwould try to furnish theinformation.According to theRespond-ent, theUnion did notmake this undertaking.The Union asked theRespondentto furnish the ratesof the otheremployees of the construction divisionat theprojectand also copiesof the collective-bargaining contracts executedby the division.TheRespondent,which does not have anywrittencollective-bargaining agreements cover-ing the construction division at thisproject, declined both the requests.The Unionsuggestedat thismeeting thatthe parties go throughits original proposedagreementwhich hadbeen used as a basis of negotiations and initial the sectionswhere therewas agreement in principle.The Respondent declined,explaining thatit treated the contractas a singlepackage.The Union declareditsposition to bethat no one section orany part ofits contract proposalswouldstand in the way ofreaching a complete agreement.The Unionaskedif theRespondentwould bewilling to sign a contractfor a year,and the Respondentstated that it would not.The Union asked if theRespondent would signa contract for any periodof time,and the principal negotiator for the Respondent replied,"I don't know as I would."One of theconciliators suggested,accordingto theRespondent,that each of theparties present a new set of complete draft proposals"starting fromscratch," dis-regardingeverything that had thus fartranspired.According to the Union, theconciliator suggestedthat theparties present a new set of proposals covering thematters asto which therewas agreement in principle and make proposals as to mat-ters in disputewhich could formthe basis of an agreement.The Respondent asked 94DECISIONSOF NATIONAL LABOR,RELATIONS BOARDthe Union if it would be willing to sign a proposed contract which the Respondentwould draft for the next meeting,and the Union replied in the negative.The final negotiations meeting was held on March 4.Prior to this meeting onFebruary 24, the Union filed the charge in - this proceeding.At this meeting theparties exchanged proposals and no agreement was reached.Amongother things,the Union proposed a union-security provision which included checkoff but not aunion shop; 8a wage proposal after 90 days of employment for hourly rates asfollows-firemen$2.05, fire-truck drivers$2.15, inspectors$2.25; a grievance pro-cedure providing for the presence of a union representative at the employee's optionat the first step of the procedure and for arbitration;a duration clause for at least1year from date of execution;incorporation of the Respondent's industrial rela-tions plans and practices for the life of the contract;and a management preroga-tiveclause.The Respondent proposed,among other provisions,a prohibitionagainst solicitation for union dues or membership on the Respondent's time withno provision for checkoff;a single job classification with the same rates of pay asin the Respondent'sFebruary 5 wage offer except for the inclusion of merit in-creases which were expressly reserved to the discretion of the Respondent, and aprovision that individual salary rates might not exceed the maximum rate of salarymerit range and those in effect as of the execution date of the contract should not beincreased during the life of the contract;a grievance procedure which did not pro-vide for the presence of a union representative at the first step at the option of theemployee and made no provision for arbitration;a duration clause providing forthe expiration of the contract on June 22, 1954, one year from the date of certifica-tion,and for renewal periods of one year thereafter unless either party gave noticeof a desire to modify or discontinue the contract;an offer of 7 holidays against its-prior offer of 6 holidays and the Union's proposal for 6 holidays;and incorporationof the Respondent's industrial relations plans and practices to be administered solelyin accordance with the Respondent's rules and regulations, which rules and inter-pretationsmight be changed or withdrawn when in the Respondent's judgment itbecame advisable,provided that so long as any plan remained in effect for theRespondent as a whole, the plan would not be withdrawn from the employees in-volved;and a management prerogative clause.On the day following this meeting the Respondent mailed to the Union the re-sults of a survey of pay and hours of work of municipal fire department firemenin 10 States in the general region of South Carolina as of February 16, 1954.Theparties had discussed this subject at the final meeting and the Union had thenpointed out that the survey did not include the city closest to the project,Augusta,Georgia.In March after the final negotiation meeting, during a conversation between ChiefCliatt and Fredericks,Cliatt stated that the Union was being gotten rid of, and adecertification petitionwas mentioned.Fredericks offered to take the petitionaround to the men if the others of the bargaining committee agreed.Cliatt declaredthat he could not state the Respondent's views regarding the petition and wouldhave to consult with management.Fredericks and Cliatt thereupon went to seemanagement representatives,includingMercke, who advised that the Respondentcould not have anything to do with the petition, that it was something the men wouldhave to do themselves,and suggested that the Board would have to be contacted.Fredericks thereafter wrote the Board and before he received a reply Cliatt askedhim several times about the status of the-matter and how the Union was comingalong.After Fredericks received a reply from the Board,upon Cliatt's inquiry,Fredericks stated that he had received the reply.Thereafter Chatt asked Frederickson several occasions whether he had done anything about the decertification peti-tion, and Fredericks replied that he had not.Upon Chatt's inquiry as to whyFredericks had not proceeded with the petition, Fredericks explained that he thoughtthe men were not interested and that he believed that he could get into trouble incirculating the petition.Cliatt thereupon assured Fredericks that he did not haveanything to worry about and that he, Cliatt,would look out for Fredericks.By letter dated April 19, the Respondent informed the Union that the firemen alongwith other employees would be given a 3-percent salary increase effective that dateunless the Respondent was notified by the Union of objections within 3 days afterthe receipt of the letter.The Union replied on April 28, stating that it had no ob-jection to the wage increase but it felt that the increase was insufficient.The Union,8 The Union's original proposal provided for a union shop. The South Carolina right-to-work law passed both houses of the legislature by March 18,1954, and was approved bythe Governor the next day.South Carolina Laws, 1954,Act No. 652. E. I. DU PONT DE NEMOURS & COMPANY, INC.95however, objected to the manner in which the increase was given contending that itsubstantiated the Union's assertion that the Respondent was refusing to bargain ingood faith.B. The conclusions1.Interference,restraint,and coercionIt is found that by the following acts and conduct the Respondent engaged in inter-ference, restraint, and coercion in violation of Section 8 (a) (1) of the Act: (1) ChiefCliatt's instructions to Baston in September 1953 to attend a union meeting, find outabout the activities, and report the information to Chatt; (2) Lieutenant Foster'swarning to James in January 1954 that his job tenure would be shortened if he con-tinued to act on the Union's negotiating committee;(3) Fire Leader Mizzell's offer,and Chief Cliatt's participation in effectuating the offer, to Fredericks in January 1954to try to obtain a transfer for Fredericks from the construction division to the morepermanent operations division if Fredericks ceased acting on the Union's negotiatingcommittee; and (4) Chief Cliatt's threat to Fredericks in February 1954 that Cliatthad ways of getting rid of union men .9In making these findings, consideration has been given to the Respondent's testi-mony that it had a policy of neutrality and that it had so instructed its supervisors.In view of the illegal conduct found above particularly that by Chief Cliatt, who, inaddition to that conduct,made efforts to get Baston and Fredericks to try to dissuadethe men from the Union,inquired of Baston as to whether he attended union meetings,and encouraged Fredericks to circulate a decertification petition,and the conduct ofChief Hewitt in interrogating Baston as to whether Baston joined the Union, it ap-pears that if the Respondent had a neutrality policy it was not put into practice.Whether or not the Respondent had a neutrality policy, there is no showing that theRespondent made such a policy known to its employees.2.The refusal to bargainIt is found that on June 22, 1953, and at all material times thereafter the Union wasand now is the exclusive representative of the Respondent's employees within themeaningof Section 9 (a) in the following unit found to be appropriate within themeaning of Section 9 (b): All employees of the fire department at the Respondent'sconstruction operations at the Savannah River project, Aiken, South Carolina, includ-ing firemen, fire-truck drivers, and inspectors, but excluding leaders, chief, assistantchiefs, captains, lieutenants, fire marshal, office clericals, guards, and supervisors asdefined in the Act.Inmeeting the refusal-to-bargain allegation, the Respondent contends that theUnion deliberately formulated excessive demands to create an impasse and that theUnion called in the Federal Mediation and Conciliation Service in August 1953to have the conciliation service declare that an impasse existed so that the mattercould be referred to the Atomic Energy labor relations panel, which panel the Union,according to the Respondent, believed would be more likely to give the Union un-deserved and unwarranted concessions to which the Respondent would not otherwiseagree.The Trial Examiner cannot find merit in this contention.The Respondentargues at the same time that the Union was also aware that any change in the estab-lished wage structure had to be justified to and approved by the AEC. It is alsonoted that prior to the time the Union called in the conciliation service, the Respond-ent had already stated, after it had had possession of the Union's proposals for about20 days, that it did not have sufficient time to study the proposals; the Respondent'schief negotiator had stated that he felt the employees could get everything it was pos-sible to get without a union, that the men would probably feel sorry they ever engagedin self-organization, and that there were no signed contracts at the project; and theRespondent would only meet for relatively short periods of time.Concerning merit increases, which the Respondent granted in December 1953, theRespondent explains that during the period of the election in early 1953 and throughthe period of negotiations it temporarily suspended its established plan of periodicregular review of performance and its 10-percent maximum merit increases forfiremen, due to the pendency of the Board election, the ensuing certification and re-quest for bargaining.The Respondent states further that during this period of almost° See,Local 169. Industrial Division,International Brotherhood of Teamsters,etc,111NLRB 460 ;andKnickerbocker Dfanufacturenq Company,Inc .109 NLRB 1195 It isnoted that the conduct described above was directed toward the elimination of the Unionand toward getting employees to cease acting on the Union's negotiating committee and isrelated to the refusal-to-bargain allegation. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDa year when several periodic reviews were passed over certain'pay inequities de-veloped between the firemen and the other employees;that the Union made no effortsto meet further from themeetingof September 23, when the Union stated that itwould contact the conciliators to arrange the next meeting,to the middle or latterpart of November when the Respondent decided to reinstate the suspended meritsystem;and that the Respondent was either without knowledge as to whether theUnion had abandoned the employees or that it concluded the Union had abandonedthe employees.The Respondent points out also that Wasson,a member of thenegotiation committee,was in the first group of employees to receive an increase onDecember 7, and contends,although it regarded employee members of the committeemerely as observers,that notice was thus given to the Union through Wasson.Nomerit can be found in these contentions either.Itwould have taken but little effortfor the Respondent to contact the Union in November to inform the Union that itwas considering the wage increases. If the granting of an increase to Wasson canbe regarded as notice to the Union,the Union was merely being presented with noticeof an accomplished fact.The Actrequires more: it requires notice to the bargainingagent and an opportunity to negotiate proposed changes.1°In determining whether the Respondent has bargained in good faith, considerationmust be given to the illegal conduct directed toward the elimination of the Unionfound above which the Respondent engaged in while conducting negotiations with theUnion.Relevant too is the conduct engaged in by Chiefs Cliatt and Hewitt set forthin the treatment of the Respondent's neutrality position.The Respondent's declaredopposition to the self-organization of its employees prior to the election and its par-ticipation in a decertification petition after the election when it failed in its oppositionto the self-organization efforts of its employees are also significant in appraising theRespondent's attitude thereafter toward bargaining with the labor organization whichwas successful at the election.There are other events which occurred during the course of the bargaining con-ferences themselves which also reflect on the Respondent's attitude: (1) The Re-spondent's declaration that the employees would be sorry they ever selected a union;(2) its explanations for not making written counterproposals-that it did not havesufficient time to study the Union's proposals after having had them for about 20days, that no useful purpose would be served by presenting counterproposals becauseof the wide area of disagreement, and that it would be too much of a burden onthe Respondent to present a complete proposal as to all matters it would accept asa contract; (3) its position on information and supporting data-stating that it hadno knowledge of conditions in its operations division; requesting the Union tosubmit data to support the Union's contention that wages were higher at otherAEC plants when the Respondent possessed information which would tend to sub-stantiate the Union's contention; declaring, upon inquiry by the Union as to themerit system, that the system could be based upon length of service and also thatthe system could be based upon increased ability; and refusing to submit informationfor study prior to a negotiating meeting; (4) its insistence upon provisions relating toterms and conditions of employment such as insurance, pensions, and retirement,under which these benefits could be revoked or modified by the Respondent duringthe life of the contract, while opposing the Union's proposed wage reopening clauseon the ground that agreements reached should be firm for the life of the contract;and (5) its declaration in a discussion as to the duration of the contract when askedby the Union if it would be willing to sign a contract for any period of time, thatitdid not know that it would.In view of the above factors reflecting upon the Respondent's good faith in deal-ing with the Union and in view of the Respondent's grant of unilateral wage increases,its insistence upon a contract limited to the certification year, its failure to maketimely written counterproposals, and its insistence upon a grievance procedure whichwould preclude a bargaining agent from being present at the initial adjustment stageof a grievance,ll it is found that beginning August 26, 1953, the Respondent refusedto bargain with the Union in violation of Section 8 (a) (5) of the Act.10 "Good faith compliance with Sections 8 (a) (5) and(])of the Act presupposes thatan employer will not alter existing`conditions of employment'without first consulting theexclusive bargaining representative selected by his employees,and granting it an oppor-tunity to negotiate on any proposed changes. SeeN.L. R B. v.Crompton-Haghland Mills,337 U S. 217, 224;May DepartmentStores Co.v N. L. R B ,326 U. S.376, 383-385."N. L R. B v. Armstrong Cork Co,211 F 2d 843, 847 (C A. 5) enfg 103 NLRB 13313 SeeBethlehem Steel Co.,89 NLRB 341,set aside on other grounds 191 F. 2d 341(C A., D. C).- E. I. DU PONT DE NEMOURS & COMPANY, INC.97IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection wtih the operations of the Respondent in section I, above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engagedin unfairlabor practices violativeof Section 8 (a) (1) and (5) of the Act, it will be recommended that the Respond-ent ceaseand desist therefrom and take certain affirmative action designed to effectu-ate the policiesof the Act.Having found that the Respondent interfered with, restrained, and coerced itsemployees by the conduct enumerated in the section herein entitled, "B. The con-conclusions," the Trial Examiner will recommend that the Respondentcease anddesist from this conduct.The Respondent, by a motion to reopen the record dated February 25, 1955, con-tends that any issue as to the allegation of a refusal to bargain has become mootand seeks to show, that since February. 18, there has been no persons actively em-ployed in any of the classifications enumerated in the Board's unit finding, that theprincipal functions formerly performed by these persons have not been transferredto other employees in the construction division, and that the positions involved havebeen eliminated in keeping with a program of closing the activities of this divisionat the project.The General Counsel, in opposition to this motion, contends thatthe matters sought to be adduced are immaterial to the unfair labor practice issuesinvolved and are matters of compliance only and should not be litigated at this time.The General Counsel, contending that the Respondent may be under a duty to bar-gainwith the Union as to its present fire protection employees, points out that therecord as it stands shows that firemen were transferred from the construction to theoperations division,12 and that the operations division has been gradually takingover functions which had been performed by the employees in the certified unit.The issues raised appear to be principally matters of compliance and relate only tothat part of the usual affirmative order which directs bargaining.There is no way ofknowing at this time whether any of the parties would raise any issues as to com-pliance with this part of -the order, or whether any such issues if raised will remainunresolved.If there should be unresolved issues on compliance which requireBoard action, the 'Board may be petitioned at that time.13The Respondent's motionto reopen the record is considered premature and is accordingly denied.There-fore having found that the Respondent has refused to bargain, it will be recom-mended that the Respondent cease and desist from this conduct and upon requestbargain collectively with the Union with respect to rates of pay, wages, hours, andother terms and conditions of employment.The Respondent's infractions of Section8 (a) (1) and(5) of the Act, hereinfound, disclose a fixed purpose to defeat self-organization and its objectives.Be-cause of the Respondent's unlawful conduct and its underlying purposes, the TrialExaminer is persuaded that the unfair labor practices proscribed by the Act, andthe danger of their commission in the future,is tobe anticipated from the courseof the Respondent's conduct in the past.The preventive purposes of the Act willbe thwarted unless the remedial order is coextensive with the threat. In order, there-fore, to make effective the interdependentguaranteesof Section 7, to prevent a re-currence of unfair labor practices, and thus to effectuate the purposes of the Actand thereby minimize industrial strife which burdens and obstructs commerce, itwill be recommended that the Respondent cease and desist from infringing in anymanner upon employee rights guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.United Gas, Coke and Chemical Workers of America, CIO, is a labor organi-zation within the meaning of Section 2 (5) of the Act.2.All employees of the fire department at the Respondent's construction opera-tions at the Savannah River project, Aiken, South Carolina, including firemen, fire-1' See,for example,footnote 5.1' See,N LR B. iArnoltMotorCo, 173 F 2d 597 (C. A. 7).390600-56-vol 115-8 98DECISIONSOF NATIONAL LABOR RELATIONS BOARDtruck drivers,and inspectors,but excluding leaders, chief,assistant chiefs, captains,lieutenants,fire marshal,office clericals,guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section9 (b) of the Act.3.The above-named labor organization was, on June22, 1953,and at all timesmaterial thereafter,the exclusive representative of all the employees in the aforesaidappropriate unit for the purposes of collective bargaining within the meaning ofSection 9(a) of the Act.4.By refusing on andafterAugust 26, 1953,to bargain collectively with theabove-namedlabororganization as the exclusive representative of the employees inthe appropriate unit found above, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8 (a) (5) of the Act.5.By attempting to engage in surveillance,threatening to shorten job tenure forbeing active in self-organization,promising benefits not to engage in activities on be-half of a labor organization,threatening the discharge of union men,and byrefusingto bargaincollectivelywith the aforementionedlabororganization and thus inter-fering with, restraining,and coercing its employees in the exercise of the rights guar-anteed in Section7 of the Act, theRespondent has engaged in and is engaging inunfairlaborpracticeswithinthe meaningof Section8 (a) (1) ofthe Act.6.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2 (6) and (7) of the Act.[Recommendations omitted from publication.]Armour and CompanyandUnited Packinghouse Workers ofAmerica, AFL-CIO,Petitioner.Case No. 10-RC-361. January18, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Gilbert Cohen, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The petitioning labor organization claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning-of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.At the hearing the Petitioner amended its petition for a unit of"all salesmen" at the Employer's Atlanta plant to one of "all generalline salesmen and service salesmen, excluding specialty salesmen,grocery products salesmen, and all other employees."The Employercontends that the all-inclusive salesmen unit originally petitioned foris appropriate.The Petitioner already represents the Employer'sproduction and maintenance employees and truckdrivers.We find nomerit in the Employer's contention that the Petitioner may not repre-sent a unit of salesmen, and accordingly deny its motion to dismissmade on that ground.115 NLRB No. 19.